FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 20 May 2022 in which claims 1, 18, and 20 were amended, claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 3-4, 6, 8, 10-12, and 14-31 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 20 May 2022 and 24 May 2022 are acknowledged and have been considered.
	Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosure.
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Specifically, the application fails to comply with CFR 1.821(c)-(f), which states:
(c)     Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy (see § 1.52(e)) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in
accordance with the requirements of §§ 1.822 and 1.823. This paper or compact disc copy is referred to elsewhere in this subpart as the “Sequence Listing.” Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier. The sequence identifiers must begin with 1 and increase sequentially by integers. If no sequence is present for a sequence identifier, the code “000” must be used in place of the sequence. The
response for the numeric identifier <160> must include the total number of
SEQ ID NOs, whether followed by a sequence or by the code “000.”

(d)     Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
(e)    A copy of the “Sequence Listing” referred to in paragraph (c) of this section must also be submitted in computer readable form (CRF) in accordance with the requirements of § 1.824. The computer readable form must be a copy of the “Sequence Listing” and may not be retained as a part of the patent application file. If the computer readable form of a new application is to be identical with the computer readable form of another application of the applicant on file in the Office, reference may be made to the other application and computer readable form in lieu of filing a duplicate computer readable form in the new application if the computer readable form in the other application was compliant with all of the requirements of this subpart. The new application must be accompanied by a letter making such reference to the other application and computer readable form, both of which shall be completely identified. In the new application, applicant must also request the use of the compliant computer readable “Sequence Listing” that is already on file for the other application and must state that the paper or compact disc copy of the “Sequence Listing” in the new application is identical to the computer readable copy filed for the other application.



(f)     In addition to the paper or compact disc copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the “Sequence Listing”  content of the paper or compact disc copy and the computer readable copy are the same must be submitted with the computer readable form, e.g., a statement that “the sequence listing information recorded in computer readable form is identical to the written (on paper or compact disc) sequence listing.”

The Specification discloses nucleotide sequences in the Tables.  However, none of the sequences are identified by a SEQ ID NO. and there is no sequence listing.
For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO.  In general, any sequence that is disclosed and/or claimed as a string of particular bases or amino acids, and that otherwise meets the criteria of CFR 1.821(a), must be set forth in the “Sequence Listing.”  See MPEP 2422.03.
While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  
For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Failure to comply with the Requirements will be considered nonresponsive.
Claim Interpretation
6.	The claims are subject  to the following interpretation:
A.	Claim 1 (upon which claims 3-4, 6, 8-9, 11-19, and 21-25 depend) is drawn to “a nucleotide sequence...that either (1) is identical to a sequence....”
The phrases “a nucleotide sequence” and “a sequence” encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
	Thus, in order to claim the full length of the elected sequence, it is suggested that the claims be amended to recite “the” nucleic acid sequence.
B.	It is also noted that while claim 1 (upon which claims 3-4, 6, 8-9, 11-19, and 21-25 depend) recites non-overlapping sequences that “are complementary to different sequences at different ends of a sequence of the target genomic region to which the overlapping sequence of the probe pair is complementary,” none of the claims require any active method steps of actually using the non-overlapping sequences.
C.	It is also noted that the claims previously required non-overlapping sequences that were “complementary to different sequences at different ends of a sequence complementary to the respective overlapping sequence,” and thus were not necessarily required to be complementary to any portion of the target genomic region; i.e., the non-overlapping portions were essentially complementary to any dinucleotide or larger oligonucleotide.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 1, 3-4, 6, 8, 10-12, and 14-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
Claim 1 (upon which claims 3-4, 6, 8, 10-12, and 14-31 depend) is amended to recite “a non-overlapping sequence of at least 15 nucleotides” and that the non-overlapping sequences “are complementary to different sequence at different ends.”  A review of the specification, including Applicant’s citations of support for these amendments, yield no recitation of either the claimed range or the claimed complementarity.  Thus, the cited limitations constitute new matter.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 are each indefinite of the recitation of Tables 11-15 and Tables 16-20.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.  
It is also noted that none of the Tables actually include any specific sequence therein.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 6, 10-12, 14-17, 21, 23-24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014).
	Regarding claims 1 and 16, Larisch et al teach panels of nucleic acid probes, in the form of detecting molecules (paragraph 0175) that are pairs of primers (paragraph 0180).  Larisch et al further teach the probes (i.e., primers) are oligonucleotides and include 500 pairs of probes (paragraph 0279), and that the “pair” of probes comprises four or more primers (paragraph 0196).  Thus, the pairs of probes includes at least 2000 different probes. Larisch et al also teach the probes (i.e., primers) and have lengths of 30 bases (paragraphs 0182 and 0187-0188).
Larisch et al also teach the panels have the added advantage of facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan (paragraph 0148).  Thus, Larisch et al teach the known techniques discussed above.
While Larisch et al also teach the detection of genomic DNA (paragraph 0173), Larisch et al do not explicitly teach the claimed identical nature of the probes or the claimed overlap.
However, Walrafen et al teach methods of analyzing methylation in CpG regions (paragraph 0167), using probes having 100% identity to target regions (paragraph 0042), as well as probe overlap of 100 nucleotides (i.e., bp; paragraph 0160) and that the methods have the added advantage of allowing analysis of biochemical events in the probed regions (paragraphs 0028-0029).  Thus, Walrafen et al teach the known techniques discussed above.
Neither Walrafen et al not do Larisch et al teach the claimed non-overlap.
However, Liu et al teach methods using oligonucleotides, in the form of forward and reverse primers (e.g., Figure 1) having overlapping sequences as well as non-overlapping sequences at their 3’ ends (“Primer Design”)  and wherein the non- overlapping portions are about 30 bases (Table 1), which is in the claimed range. Liu et also teach it is desirable to have “significantly larger” overhangs, and that the primers have the added advantage of significantly increased PCR efficiency (“Primer Design”).  Thus, Liu et al teach the known techniques discussed above.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Larisch et al teach labeled probes (paragraph 0199), as do Walrafen et al (paragraph 0046).
 Neither Larisch et al Walrafen et al, nor Liu et al teach affinity labeled primers (i.e., claim 1) or 500 distinct regions (i.e., claim 16).
However, Oliphant et al teach methods utilizing for detecting methylation differences (paragraph 0047) that target at least 500 genomic loci (i.e., the claimed regions of claim 16; paragraph 0052).  The loci are interrogated using amplification (paragraph 0011) using primers that are labeled (paragraph 0026) using the affinity molecule biotin (i.e., claim 1; paragraph 0111).  Oliphant et al also teach the method has the added advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci (paragraph 0180).  Thus, Oliphant et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantages of:
A.	 Facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan as taught by Larisch et al (paragraph 0148); 
B.	Allowing analysis of biochemical events in the probed regions as explicitly taught by Walrafen et al (paragraphs 0028-0029);
C.	Utilizing primers having the added advantage of significantly increased PCR efficiency, where it is desirable to have “significantly larger” overhangs, as explicitly taught by Liu et al (“Primer Design”); and  
D. 	Reducing the amount of variation in the measurement of the abundance of alleles between loci as explicitly taught by Oliphant et al (paragraph 0180).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful primers for detecting target nucleic acids.
Regarding claim 6, the panel of claim 1 is discussed above. Larisch et al teach the at least 5 CpG sites (i.e., islands) having a frequency of 80% methylation (paragraph 0067 and Figures 3C and D), as well as assaying form cancer in an individual (i.e., patient; paragraph 0053).    
In addition, it is noted that the limitations of claim 6 refer to the target genomic region, which is part of the target and is not actually part of the claimed panel.
Regarding claim 10, the panel of claim 1 is discussed above.  Larisch et al teach 500 pairs of probes (paragraph 0279), and Walrafen et al teach lengths of 1000 nucleotides (i.e., 1kb; paragraph 0036).  Thus, there are at least one million nucleotides. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 11, the panel of claim 1 is discussed above.  GrCJ37/hg19 is a database of human sequences.  Larisch et al teach use of primers for amplification (i.e., PCR) of a mouse library (paragraph 0320), as well as detection of HCV infection (paragraph 0248).    Thus, it would have been obvious to avoid any human targets.
In addition, the claims refer to “off-target” regions.  Since Larisch et al teach detection of target regions as discussed above, it would have been obvious to only have primers to target regions, thereby avoiding any off-target regions.
It is also noted that the limitations of claim 11 refer to the target genomic region, which is part of the target and is not actually part of the claimed panel.
Regarding claim 12, the panel of claim 1 is discussed above. Walrafen et al teach lengths of 1000 nucleotides (i.e., 1kb; paragraph 0036), which is in the claimed range.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 14-15, the panel of claim 1 is discussed above.  Oliphant et al teach the sample includes viral genomic nucleic acids (paragraph 0087).  Larisch et al teach of HCV infection (paragraph 0248).  Thus, it would have been obvious to include primers (i.e., probes) that are specific for (i.e., identical to) the viral genome of HCV.
Regarding claim 17, the panel of claim 16 is discussed above.  Larisch et al teach 500 pairs of probes (paragraph 0279).  Walrafen et al teach lengths of 1000 nucleotides (i.e., 1kb), and that the genomic source has a range of up to 2 Mb (i.e., 2000 kb; paragraph 0033).  Thus, it would have been obvious to have probes for target regions of at least two million nucleotides, which is 2 mB. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 21, the panel of claim 1 is discussed above.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	Specifically, genomic DNA contains introns and exons.  Thus, the overlapping tiled probes for genomic DNA taught by the cited references are believed to include probes for both introns and exons, and that at least 30% of said probes are for said introns and exons. 
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 23-24, the panel of claim 1 is discussed above.  Oliphant et al teach the affinity moiety is biotin (paragraph 0111), which is not a nucleic acid.
Regarding claim 27, the panel of claim 1 is discussed above.  Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (paragraph 0173).  Oliphant et al teach primers (i.e., bridging molecules containing primer sequences; paragraph 151) comprising sequence variations (paragraph 0035).  Thus, it would have been obvious to have probes (i.e., primers) that vary at CpG sites.
Regarding claims 29-31, the panel of claim 1 is discussed above.  Walrafen et al teach probe overlap lengths of 100 nucleotides (i.e., 1kb; paragraph 0036).  Liu et al the non- overlapping portions are about 30 bases (Table 1), but that it is desirable to have “significantly larger” overhangs, and that the primers have the added advantage of significantly increased PCR efficiency (“Primer Design”).  Thus, the total length is at least 75 nucleotides (i.e., 100+30+30; as required by claim 29), which is less than 300 nucleotides (i.e., claim 31).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges (including the lengths of claim 30) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
14.	Claims 3-4, 19, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 1 above, as evidenced by, or further alternatively in view of, Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006).
	Regarding claims 3-4, 25, and 28, the panel of claim 1 is discussed above in Section 13. 
Oliphant et al teach the primers (i.e., bridging molecules containing primer sequences; paragraph 151) comprising sequence variations (paragraph 0035).  Thus, it would have been obvious to have probes (i.e., primers) that vary at CpG sites (i.e., claim 25).
Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (i.e., claims 4 and 25; paragraph 0173).  Bisulfite treatment converts unmethylated cytosines to uracils, but does not convert methylated cytosines as evidenced by Nautiyal et al (paragraph 0107).  Uracil pairs with adenine (i.e., claims 3-4 and 25) and guanine pairs with methylated cytosines (i.e., claim 28); thus, the ordinary artisan would have known, based on the evidence of Nautiyal et al, that adenine is required in a primer for bisulfite treated DNA at each position of an unmethylated cytosine (i.e., claims 3-4 and 25) and that guanine is required in a primer for bisulfite treated DNA at each position of a methylated cytosine (i.e., claim 28).
	Alternatively, Nautiyal et al teach the claimed conversion has the added advantage of allowing detection of the methylation status by a variety of methods (paragraph 0109).  Thus, Nautiyal et al teach the known techniques discussed above.	It would therefore have been alternatively obvious to a person of ordinary skill in the art to have combined the teachings of Nautiyal et al with those of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing detection of the methylation status by a variety of methods as explicitly taught by Nautiyal et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nautiyal et al could have been combined Larisch et al, Walrafen et al, Liu et al, and Oliphant et al with predictable results because the known techniques of the Nautiyal et al predictably result in techniques useful for studying methylation.
Regarding claim 19, the panel of claim 1 is discussed above.  Larisch et al further teach genomic DNA that is contacted with the set of primers (paragraph 0175 and 0180), and that the primers are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (paragraph 0173).   Bisulfite treatment converts unmethylated cytosines to uracils, but does not convert methylated cytosines as evidenced by Nautiyal et al (paragraph 0107).  Thus, the contacting of the DNA with the primers results in a composition comprising processed DNA and the assay panel of claim.  The ordinary artisan would have known that the bisulfite treatment converted unmethylated cytosines to uracils as evidenced by Nautiyal et al (paragraph 0107).
	Alternatively, Nautiyal et al teach the claimed conversion has the added advantage of allowing detection of the methylation status by a variety of methods (paragraph 0109).  Thus, Nautiyal et al teach the known techniques discussed above.	It would therefore have been alternatively obvious to a person of ordinary skill in the art to have combined the teachings of Nautiyal et al with those of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed composition with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a composition having the advantage of allowing detection of the methylation status by a variety of methods as explicitly taught by Nautiyal et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nautiyal et al could have been combined Larisch et al, Walrafen et al, Liu et al, and Oliphant et al et al with predictable results because the known techniques of the Nautiyal et al predictably result in techniques useful for studying methylation.
Regarding claim 22, the panel of claim 1 is discussed above. Larisch et al teach the target DNA is cell free (paragraph 0233); thus, it would have been obvious to have cell-free DNA because the nuclear fraction of the lysate no longer has any cells.
15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 1 above, and further in view of Wasserstrom et al (U.S. Patent Application Publication No. US 2012/0190023 A1, published 26 July 2012).
	Regarding claim 8 the panel of claim 1 is discussed above in Section 13.
	Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (paragraph 0173).   
	Neither Larisch et al, Walrafen et al, Liu et al, nor Oliphant et al teach the probes (i.e., primers) lack guanine.
	However, Wasserstrom et al teach primers to detect methylation in CpG dinucleotides, wherein some of the primers lack guanines, which has the added advantage of allowing facilitating detection of incomplete bisulfite conversion (paragraph 0398).  Thus, Wasserstrom et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wasserstrom et al with those of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing detection of incomplete bisulfite conversion as explicitly taught by Wasserstrom et al (paragraph 0398). In addition, it would have been obvious to the ordinary artisan that the known techniques of Wasserstrom et al could have been combined Larisch et al, Walrafen et al, Liu  et al, and Oliphant et al with predictable results because the known techniques of the Wasserstrom et al predictably result in techniques useful for studying methylation.
16.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claims 16 and 1 above, and further in view of Shendure et al (U.S. Patent Application Publication No. US 2016/0357903 A1, published 8 December 2016).
	Regarding claims 18 and 20, the panels of claims 16 and 1 are discussed above in Section 13.
	None of the cited references specify GRCh37/hg19 regions from the claimed tables.
However, the cited tables merely recite specific chromosomes.  It is also reiterated from above that none of the Tables actually include any specific sequence therein.
Shendure et al teach sequences from the X chromosome (paragraph 0143), which is found in at least instant Table 15 (i.e., claim 18), and sequences from chromosome 21 (paragraph 0021), which is found in instant Table 17 (i.e., claim 20),  using the GRCh37/h19 genome, which has the added advantage of being an absolute frame of reference of a reference genome (paragraph 0070).  Thus, Shendure et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Shendure et al with the teachings of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al. The combination would result in the panel of 500 pairs of probes, in the form of tiled probes for a chromosome derived, in the form of either the X chromosome, which is found in Table 15 (i.e., claim 18) or chromosome 21, which is found in Table 17 (i.e., claim 20), and which are derived from the GRCh37/hg19 genome in accordance with the teachings of Shendure et al.  Because all 500 pairs tile the entire chromosome, the 500 pairs overlap every single sequence within the cited chromosomes, thereby including sequences found in either of the claimed tables, thus resulting in the instant claims with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing utilizing an absolute frame of reference of a reference genome as explicitly taught by Shendure et al (paragraph 0070).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Shendure et al could have been utilized in the method of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al with predictable results because the known techniques of Shendure et al predictably result in useful sequences for studying the human genome.



17.	Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 16 above, and further in view of Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007).
It is noted that while claim 21 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 21, the panel of claim 16 is discussed above in Section 13.
While Larisch et al teach the detection of 5 CpG sites (i.e., islands; paragraph 0067 and Figures 3C and D), neither Larisch et al, Walrafen et al, Liu et al, nor Olyphant et al explicitly teach the probes are for introns.
However, Barrett et al teach a panel of probes, in the form of sets of probes having intervening genomic domains, which are overlapping sequences, of any number of nucleotides (paragraph 0066; see also paragraph 0049).  Barrett et al further teach the detection of CpG islands (paragraph 0049), and that CpG islands are present in intronic regions (paragraph 0004).  Thus, it would have been obvious to have the all of the probes anneal to introns.  Barrett et al also teach detection within the introns (i.e., islands) has the added advantage of detection carcinogenesis (paragraph 0004).  Thus, Barrett et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Barrett et al with the teachings of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of utilizing probes that bind to the intronic regions useful for detection of carcinogenesis as explicitly taught by Barrett et al (paragraph 0004).  In addition, it would have been obvious to the ordinary artisan that the known techniques from Barrett et al could have been utilized in the method of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al with predictable results because the known techniques from Barrett et al predictably result in probes useful for binding to clinically significant targets.
18.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014).as applied to claim 1 above, and further in view of Clemens et al (U.S. Patent application Publication No. US2008/0200343 A1, published 21 August 2008). 
Regarding claim 26, the panel of claim 1 is discussed above in Section 13.  
None of the cited references specifies the probes are identical in sequence (i.e., perfect matches).
However, Clemens et al teach perfectly matched probes have the added advantage of binding to targets with a high degree of preference (paragraph 0221).
Thus, the Clemens et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Clemens et al with the teachings of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of utilizing probes that bind to the target with a high degree of preference  as explicitly taught by Clemens et al (paragraph 0221).  In addition, it would have been obvious to the ordinary artisan that the known techniques from Clemens et al could have been utilized in the method of Larisch et al, Walrafen et al, Liu et al, and Oliphant et al with predictable results because the known techniques from Clemens et al predictably result in useful probes for binding to targets.
Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 1, 6, 11, 16, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘105 claims are encompassed by the open claims language “comprising” found in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
21.	Claims 3-4, 19, 21-22, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claims 1 and 16 above, and further in view of Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as evidenced by, or further alternatively in view of, Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	Claims 10, 12, 14-15, 17, 21, 23-24, 27, and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claims 1 and 16 above, and further in view of Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Walrafen et al (U.S. Patent Application Publication No. US 2013/0130924 A1, published 23 May 2013), Liu et al (BMC Biotechnology, 8:91, pages 1-10, published 4 December 2008), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
23. 	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of Wasserstrom et al (U.S. Patent Application Publication No. US 2012/0190023 A1, published 26 July 2012) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
24. 	Claims 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of Shendure et al (U.S. Patent Application Publication No. US 2016/0357903 A1, published 8 December 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
25.	Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 16 above, and further in view of Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
26. 	Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of
Clemens et al (U.S. Patent application Publication No. US2008/0200343 A1, published 21 August 2008) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
27.	Applicant's arguments file 20 May 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 6-9 of the Remarks that the claimed overlap length are supported by Figure 1A and paragraphs 0200, 0197, 0199, and 01062 of the published Application.
Figure 1A contains no guidance as to the lengths of any components of the probes, let alone the lengths of the non-overlapping region.  In addition, neither of paragraphs 0197 or 0199 (cited by Applicant) discuss the length of non-overlapping sequences.  Paragraph 0062 does not provide any guidance as to the lengths of the non-overlapping regions either, and merely offers broad descriptions of multiple different embodiments, none of which discuss both the overlapping and the non-overlapping lengths.
With respect to paragraph 0200, it is noted that the 100 bp “fragment” described therein is not specified to be either a probe or a target.  In addition, the overlap described thein merely mean that the 30 bp overlapping sequence is contained within the 100 bp “fragment,” and does not specify anything about the lengths of the non-overlapping segments (including whether or not they bind anything else).  The rejection is therefore maintained.
B.	Applicant argues on pages 9-10 of the Remarks that the reference to the tables is the most concise method of referring to the sequences.  
	However, it is reiterated that the instant Application is not sequence compliant.  Upon assigning each of the sequences with a SEQ ID No: (as is required), the most concise way to reference the claimed sequences is by the SEQ ID NOs themselves. 
C.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
28.	No claim is allowed.
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
30.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634